DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  The claim should be identified as (“Withdrawn”).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sorge (5,788,144) in view of Jones US 2019/0168529).

    PNG
    media_image1.png
    779
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    416
    667
    media_image2.png
    Greyscale

Claim 1
Sorge discloses an envelope/mailer (10) comprising an envelope body having a first pair of substantially parallel edges that extend in a transverse direction and a second pair of substantially parallel edges that extend in a longitudinal direction (see figure 3 above), a face (A), and a back (B) defining a pouch (see figure 1); a first region (defined by vertical brace 52) of the envelope body that is partially detachable from the envelope body along a line of separation to form a base support member; and a second region (defined by horizontal brace 56) of the envelope body that is partially detachable from 
Claim 2

Claim 3
Sorge further discloses the connector support member engages a mating edge of the base support member with the easel feature in the display configuration (see figure above).

Claim 4
Sorge further discloses the connector support member comprises a notch that receives the mating edge of the base support member with the easel feature in the display configuration (see figures above).
Claim 5
Sorge further discloses the connector support member comprises a notch (defined by edge of the connector support that engages with the base support member as shown in figure 3) that receives the base support member with the easel feature in the display configuration.
Claim 6
Sorge further discloses the envelope body, including the base support member and the connector support member, are formed from a single sheet of material (see column 1 lines 65-67 and column 2 lines 1-3).
Claims 7 and 8
Sorge further discloses the base support member is adapted to pivot about a living hinge (54) on the back of the envelope body (see column 2 lines 43).
Claim 11
Sorge further discloses the base support member has a height that is between 20% and 80% the height of the envelope in a transverse direction (see figure 1 above).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sorge (5,788,144) and Jones US 2019/0168529) as applied to claim 1 above, and further in view of Chrzanowski (4,718,545).
Sorge does not disclose an access opening adjacent to at least one of the base support member and the connector support member.  However, Chrzanowski discloses a carton for display comprising an easel feature including a base support member (41), a connector support member (43), and an access opening/thumb notch (46) which assist in assembling the easel feature (see figures 1, 4 and column 2 lines 9-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the back of the envelope/mailer of Sorge including an access opening/thumb notch as taught by Chrzanowski for easy gripping and pivoting of the base support member.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sorge (5,788,144) and Jones US 2019/0168529) as applied to claim 1 above, and further in view of Waga (US 7,055,692).
Sorge does not discloses the base support member is partially attached to the envelope body by one or more ticks.  However, Waga discloses a packaging body (1) comprising .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sorge (5,788,144) and Jones US 2019/0168529) as applied to claim 1 above, and further in view of Krautsack (5,351,882).
Sorge does not disclose a barrier sheet exposed with the easel feature in the display configuration.  However, Krautsack discloses a display apparatus comprising a an easel feature including a display support member comprising a base support member (60) including a layer/barrier sheet (50) attached to the base support member which is attached to a rear wall of the display apparatus (see figure 4 and column 3 lines 30-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the back of the envelope/mailer of Sorge including a barrier sheet as taught by Krautsack for providing a stronger back wall to the envelope/mailer.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sorge (5,788,144), Jones US 2019/0168529) and Krautsack (5,351,882) as applied to claim 13 above, and further in view of Rogers (US 2006/0246265).
Sorge as modified does not disclose the envelope body encases scented materials.  However, Rogers discloses is known to have scented material disposed in envelopes, .
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sorge (5,788,144) in view of Rogers (US 2006/0246265) and Jones US 2019/0168529).
Claim 15
Sorge discloses an envelope/mailer comprising an envelope body having a first pair of substantially parallel edges that extend in a transverse direction and a second pair of substantially parallel edges that extend in a longitudinal direction (see figure 3 above), a face (A), and a back (B) defining a pouch (see figure 1); a base support member (defined by vertical brace 52) partially detached from the envelope body along a line of separation; and a connector support member (defined by horizontal brace 56) partially detached from the envelope body along a line of separation; wherein the connector support member is engaged with the base support member to form an easel feature in a display configuration (see figure 3 above).  Sorge does not disclose a scented material that is located within the pouch.  Sorge does not disclose folding portions at opposite sides of the closure flap.  However, regarding the limitation of the scented material, Rogers discloses is known to have scented material disposed in envelopes, calendars, journals, diary, book marks, gift notes, greeting card, or any package (see [009] and [0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sorge including a scent as taught by Rogers to provide a pleasant aroma to the envelope/mailer.  Regarding the limitation 
Claim 16
Sorge further discloses the connector support member engages a mating edge of the base support member with the easel feature in the display configuration (see figure above).
Claim 17
Sorge further discloses the connector support member comprises a notch that receives the mating edge of the base support member with the easel feature in the display configuration (see figures above).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-17 have been considered but are moot because a new ground of rejection has been applied to the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736